—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered November 12, 1992, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We do not agree with the defendant’s argument that the People deliberately delayed his trial in order to hamper his defense or to gain a tactical advantage. Much of the approximately 14-16. month delay which occurred between the time of the defendant’s arraignment on July 30, 1991, and his plea of guilty on October 15, 1992, is attributable to various applications made by the defendant or his codefendant. There is no competent proof that the defense was prejudiced by this delay. Considering the factors outlined in People v Taranovich (37 NY2d 442, 445), we conclude that the defendant was not deprived of his constitutional right to a speedy trial (see also, People v Watts, 57 NY2d 299; People v Suarez, 55 NY2d 940; People v Rosado, 166 AD2d 544; People v Moore, 159 AD2d 521; People v Geller, 65 AD2d 774).
There being no other issue reviewable on this appeal, in light of the defendant’s plea of guilty and his waiver of his right to appeal (see, People v Callahan, 80 NY2d 273; People v Sutton, 80 NY2d 273), the judgment is affirmed. Bracken, J. P., Balletta, Copertino and Hart, JJ., concur.